PER CURIAM.
Tion Bernard Terrell appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C. § 1915A (2000) for failure to state a claim on which relief could be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Terrell v. Bassett, No. CA-05-2-2 (E.D. Va. filed Jan. 21, 2005 & entered Jan. 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED